DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.  Claim 8 is canceled. Claims 1-7 and 10-18 are examined.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claims 1 and 14, the recitation “the supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.” (ll. 
There is no support in the specifications that the jet eductor supply loop recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.  Applicant’s only discloses (in [0063]) that the jet eductor supply loop recirculates a portion of the inlet fuel (NOT a fuel/gas mixture as amended) flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.  Applicant has failed to indicate where the new limitation has support in the specification.  Therefore, the claim recitations above are considered new matter.
Claims 2-7 and 10-13 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.
Claims 15-18 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 14.

	Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.

	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo 9834315 in view of Marenco 2017/0009776 and further in view of LaGrone 4339917. 
Regarding Claim 1, Lo teaches a pump mixer separator unit (seen in Fig. 1) in communication with a stripping gas line [a] that provides an inlet stripping gas flow (from 112) and a fuel line [b] that provides an inlet fuel flow (from 108), the pump mixer separator unit comprising (Annotated Fig. 1, below):
a first pump 102 in fluid communication with the stripping gas line [a] and the fuel line [b] to form a fuel/gas mixture flow [c] and generate a first pressure rise (implicit) from the inlet fuel flow (from 108) to the fuel/gas mixture flow [c] (Col. 3, ll. 4-16); and
a second pump 106 in fluid communication (dashed path seen in Fig. 1) with the first pump 102, the second pump 106 receives the fuel/gas mixture flow (seen in Fig. 1) from the first pump 102, the second pump 106 separates the fuel/gas mixture flow into an outlet stripping gas flow 506 and an outlet fuel flow 504 and generates a second pressure rise (implicit) from the fuel/gas mixture flow to the outlet fuel flow 128 (Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below),

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Lo further teaches that two elements can be “connected to each other physically, electronically, logically, or in any other manner, through one or more additional elements.” (Col. 6, ll. 40-46.  This anticipates that the additional element are connected physically and connected in a casing (“one or more additional elements”), or, in the alternative, a single housing in which the first pump 102 and the second pump 106, can be housed in.)
In addition to Lo, Marenco teaches
the first pump 13 and the second pump 14 are formed integral in a single housing 29 ([0019, 0029, 0075]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first pump 102 and the second pump 106 of Lo and arrange them inside a single housing as discussed above, or in the alternative to arrange them in a single housing 29, as taught by Marenco, in order to simplify the assembly operation as taught by Marenco; [0029].  Based on applicant’s specific definition of the term “integral”, disclosed in [0056], the first and second pump 13, 14 are and are placed inside a single housing 29 (casing), as claimed.  Therefore, both Lo and Marenco, individually and in combination, read on the claim recitation as being integral.
Lo in view of Marenco does not teach the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation, the supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.
LaGrone teaches
first pump 40 comprises a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation, the supplemental pump 30 feature is a jet eductor (seen in Fig. 1) comprising a jet eductor supply loop 58 that recirculates a portion of the fuel flow downstream (seen in Fig. 1) of a portion of the first pump 40 back to the fuel line 26, 36 at a location upstream (seen in Fig. 1) of the first pump 40 (Col. 2, ll. 19-40; Col. 3, ll. 6-10; Fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Marenco, and include LaGrone’s supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, arranged 
Lo in view of Marenco and LaGrone, does not explicitly teach that the portion of the recirculated flow is a fuel/gas mixture.
The recitation “recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump” is a method step performed by the supplemental jet-eductor pump.  















Lo in view of Marenco and LaGrone comprises first pump 102, and a supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, wherein the supplemental pump 30 is located in the fuel line [b] of Lo, and the jet eductor supply loop 58 is connected to the fuel/gas mixture line [c] of Lo downstream of a portion of the first pump back 102.  Lo in view of Marenco and LaGrone’s system is capable of recirculating a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.  Furthermore, it has been held that
material or article worked upon does not limit apparatus claims. Claim analysis is highly fact-dependent. A
claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked
upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP
2115.
Regarding Claim 2, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 includes a first pump gas inlet [e], a first pump fuel inlet [d], and a first pump outlet [f], the first pump gas inlet [e] is in fluid communication with the stripping gas line [a], and the first pump fuel inlet [d] is in fluid communication with the fuel line [b] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 3, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 2, and Lo further teaches
the second pump 106 includes a second pump inlet 502, a second pump fuel outlet 504, and a second pump gas outlet 506, the second pump inlet 502 is in fluid communication (via dashed line) with the first pump outlet [f], the outlet fuel flow exits the pump mixer separator unit at the second pump fuel outlet 504, the outlet stripping gas flow exits the pump mixer separator unit at the second pump gas outlet 506 , and the second pump inlet 502 receives the fuel/gas mixture flow from the first pump outlet [f] (Col. 3, ll. 4-16; Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, above).
Regarding Claim 4, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 3, and Lo further teaches
a heat exchanger 115 located between the first pump outlet [f] and the second pump inlet 502 (Annotated Fig. 1, above).
Regarding Claim 5, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Marenco and LaGrone, as discussed so far, does not teach the jet eductor extends from a fuel/gas mixture line fluidly coupled to a first pump outlet to the fuel line at a location upstream of a first pump fuel inlet.
LaGrone further teaches
the jet eductor (seen in Fig. 1) extends from a line fluidly (via supply loop 58) coupled to a first pump outlet 46 to the fuel line 26,36 at a location upstream of a first pump fuel inlet 38 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the jet eductor of Lo in view of Marenco and LaGrone, and include LaGrone’s the jet eductor (seen in Fig. 1) with a supply loop 58, and connect the supply loop 58 so that it extends from a fuel/gas mixture line [c] that is fluidly coupled to a first pump outlet [f] to the fuel line [b] at a location upstream of a first pump fuel inlet [d], as taught by Lo, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 6, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 further comprises an impeller (implicit), the impeller mixes the inlet fuel flow (from 108) with the inlet stripping gas flow (from 112) to form the fuel/gas mixture flow [c] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 7, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the second pump 106 comprises a radial impeller (implicit) that separates the fuel/gas mixture flow (dashed line in Fig. 1) into the outlet stripping gas flow 506 and the outlet fuel flow 504 and generates the second pressure rise (implicit) (Col. 5, ll. 4-32; Annotated Fig. 1, above).
Regarding Claim 10, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the outlet fuel flow 504 has a lower oxygen content than the inlet fuel flow (from 108), the outlet fuel flow 504 has a higher pressure (implicit) than the inlet fuel flow (from 108), and wherein the outlet stripping gas flow 506 has a higher oxygen content than the inlet stripping gas flow (from 112) (Col. 3, ll. 4-16; Col. 5, ll. 4-32).
Regarding Claim 11, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 and the second pump 106 are driven by a mechanical source (motor) (Col. 3, ll. 4-16 and Col. 5, ll. 4-14; Fig. 1)
Regarding Claim 13, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the pump mixer separator unit is for a helicopter engine (intended use) (Abstract; Col. 1, ll. 30-37; Fig. 1). It is not clear in what sense Applicant intends to further limit the structure of the apparatus as claimed, since the prior art apparatus was used in an engine for an aircraft, and a helicopter is an aircraft as well.







Regarding Claim 14, Lo teaches a fuel delivery system (seen in Fig. 1) for an aeronautical engine (aircraft engine), comprising (Col. 1, ll. 30-37; Fig. 1):
a supply portion comprising a stripping gas line [a] that provides an inlet stripping gas flow (from 112), and a fuel line [b] that provides an inlet fuel flow (from 108) at a sub-ambient pressure; and a pump mixer separator unit (seen in Fig. 1) comprising (Annotated Fig. 1, below): 
a first pump 102 in fluid communication with the stripping gas line [a] and the fuel line [b] to form a fuel/gas mixture flow [c] and generate a first pressure rise (implicit) from the inlet fuel flow (from 108) to the fuel/gas mixture flow [c] (Col. 3, ll. 4-16); and
a second pump 106 in fluid communication (dashed path seen in Fig. 1) with the first pump 102, the second pump 106 receives the fuel/gas mixture flow (seen in Fig. 1) from the first pump 102, the second pump 106 separates the fuel/gas mixture flow into an outlet stripping gas flow 506 and an outlet fuel flow 504 and generates a second pressure rise (implicit) from the fuel/gas mixture flow to the outlet fuel flow 128 (Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, above),







Lo further teaches that two elements can be “connected to each other physically, electronically, logically, or in any other manner, through one or more additional elements.” (Col. 6, ll. 40-46.  This anticipates that the additional element are connected physically and connected in a casing (“one or more additional elements”), or, in the alternative, a single housing in which the first pump 102 and the second pump 106, can be housed in.)
In addition to Lo, Marenco teaches
the first pump 13 and the second pump 14 are formed integral in a single housing 29 ([0019, 0029, 0075]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first pump 102 and the second pump 106 of Lo and arrange them inside a 
Lo in view of Marenco does not teach the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation, the supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.
LaGrone teaches
first pump 40 comprises a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation, the supplemental pump 30 feature is a jet eductor (seen in Fig. 1) comprising a jet eductor supply loop 58 that recirculates a portion of the fuel flow downstream (seen in Fig. 1) of a portion of the first pump 40 back to the fuel line 26, 36 at a location upstream (seen in Fig. 1) of the first pump 40 (Col. 2, ll. 19-40; Col. 3, ll. 6-10; Fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Marenco, and include LaGrone’s supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, arranged such that the supplemental pump 30 is located in the fuel line [b] of Lo for drawing the inlet fuel flow through the fuel line [b] of Lo during operation, and the jet eductor supply loop 58 is connected to the fuel/gas mixture line [c] of Lo, so that it recirculates a portion of the fuel/gas mixture flow [c] of Lo downstream of a portion of the first pump, 102 of Lo, back to the fuel line [b] at a location upstream of the first pump, 102 of Lo, for the same reason as discussed in rejection of claim 1 above.  Note that the supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, as taught by LaGrone, is applied for its function of producing a high velocity fuel flow, and not its location in the prior art.
Lo in view of Marenco and LaGrone, does not explicitly teach that the portion of the recirculated flow is a fuel/gas mixture
The recitation “recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump” is a method step performed by the supplemental jet-eductor pump.  















Lo in view of Marenco and LaGrone comprises first pump 102, and a supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, wherein the supplemental pump 30 is located in the fuel line [b] of Lo, and the jet eductor supply loop 58 is connected to the fuel/gas mixture line [c] of Lo downstream of a portion of the first pump back 102.  Lo in view of Marenco and LaGrone’s system is capable of recirculating a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.  Furthermore, it has been held that
material or article worked upon does not limit apparatus claims. Claim analysis is highly fact-dependent. A
claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked
upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP
2115.
Regarding Claim 15, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the first pump 102 includes a first pump gas inlet [e], a first pump fuel inlet [d], and a first pump outlet [f], the first pump gas inlet [e] is in fluid communication with the stripping gas line [a], and the first pump fuel inlet [d] is in fluid communication with the fuel line [b] (Annotated Fig. 1, below),
the second pump 106 includes a second pump inlet 502, a second pump fuel outlet 504, and a second pump gas outlet 506, the second pump inlet 502 is in fluid communication (via dashed line) with the first pump outlet [f], the outlet fuel flow exits the pump mixer separator unit at the second pump fuel outlet 504, the outlet stripping gas flow exits the pump mixer separator unit at the second pump gas outlet 506 , and the second pump inlet 502 receives the fuel/gas mixture flow from the first pump outlet [f] (Col. 3, ll. 4-16; Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below).


    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 16, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the first pump 102 further comprises an impeller (implicit), the impeller mixes the inlet fuel flow (from 108) with the inlet stripping gas flow (from 112) to form the fuel/gas mixture flow [c] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 17, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the second pump 106 comprises a radial impeller (implicit) that separates the fuel/gas mixture flow (dashed line in Fig. 1) into the outlet stripping gas flow 506 and the outlet fuel flow 504 and generates the second pressure rise (implicit) (Col. 5, ll. 4-32; Annotated Fig. 1, above).
Regarding Claim 18, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the aeronautical engine (aircraft engine) is a helicopter engine (Abstract; Col. 1, ll. 30-37). It is not clear in what sense Applicant intends to further limit the structure of the apparatus as claimed, since the prior art apparatus was used in an engine for an aircraft, and a helicopter is an aircraft as well.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Marenco and LaGrone, as applied to claim 1, and further in view of Anson 2009/0211558.  
Regarding Claim 12, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Marenco and LaGrone, as discussed so far, does not teach the first pump and the second pump are driven by an electrical source.
Anson teaches that a pump 104 can be driven by an electrical source 118 ([0014]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mechanical source (motor) of Lo in view of Marenco and LaGrone by incorporating electrical source 118 of Anson, to drive the first pump 102 and the second pump 106 of Lo, Lacy because it has been held that a simple substitution of one known element, in this case, mechanical source (motor) of Lo in view of Marenco and LaGrone, for another, in this case, electrical source 118 of Anson, to obtain predictable results, in this case, providing power to drive the first and second pumps, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.  

Response to Argument
Applicant's arguments, filed on 09/13/2021, with respect to U.S.C. 103 rejections of claims 1-8 and 10-18 have been considered but are not persuasive. To the extent possible, Applicant’s arguments 
Regarding the 35 U.S.C. 103 rejections of independent Claims 1 and 14:
Applicant argues (pp. 1-4 of Remarks) that prior art of LaGrone does not teach claim recitation “supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump” because LaGrone teaches conduit 58 directing a portion of the high pressure exhaust fuel flow form the centrifugal pump 40.  Furthermore, applicant argues that LaGrone does not teach or suggests a pump mixer separator unit wherein “the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation, the supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump”, as set in claim 1.
However, LaGrone teaches (in Col. 2, ll. 19-40; Col. 3, ll. 6-10; Fig.1) that the supplemental pump 30 feature is a jet eductor (seen in Fig. 1) comprising a jet eductor supply loop 58 that recirculates a portion of the fuel flow downstream (seen in Fig. 1) of a portion of the first pump 40 back to the fuel line 26, 36 at a location upstream (seen in Fig. 1) of the first pump 40.  Examiner notes that the supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, as taught by LaGrone, is applied for its function of producing a high velocity fuel flow, and not its location in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Marenco, and include LaGrone’s supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, arranged such that the supplemental pump 30 is located in the fuel line [b] of Lo for drawing the inlet fuel flow through the fuel line [b] of Lo during operation, and the jet eductor supply loop 58 is connected to the fuel/gas mixture line [c] of Lo, so that it recirculates a portion of the fuel/gas mixture flow [c] of Lo downstream of a portion of the first pump, 102 of Lo, back to 
	Furthermore, the recitation “recirculates a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump” is a method step performed by the supplemental pump feature that is a jet eductor.  
Lo in view of Marenco and LaGrone comprises first pump 102, and a supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, wherein the supplemental pump 30 is located in the fuel line [b] of Lo, and the jet eductor supply loop 58 is connected to the fuel/gas mixture line [c] of Lo downstream of a portion of the first pump back 102.  Lo in view of Marenco and LaGrone’s system is capable of recirculating a portion of the fuel/gas mixture flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.  Furthermore, it has been held that material or article worked upon does not limit apparatus claims. Claim analysis is highly fact-dependent. A
claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.  Therefore, applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741